DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant’s arguments filed on 11/18/21 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. The amendment necessitates the new ground(s) of rejection presented due to the added language in claim 1.
Status of the Application
	Claim(s) 1-17 is/are pending.
	Claim(s) 5-7, 9, 11, 13, 15 is/are withdrawn.
	Claim(s) 1-4, 8, 10, 12, 14, 16-17 is/are rejected.

Claim Rejections – 35 U.S.C. § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

    PNG
    media_image1.png
    158
    934
    media_image1.png
    Greyscale

Claim(s) 1-4, 8, 10, 12, 14, 16-17 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Okumura (US 20130214146 A1) in view of Hoyes (US 20110233396 A1).
	Regarding claim 1, Okumura teaches a mass spectrometer system, comprising: 
	an ion source (see e.g. fig 1: 12); 
	a first (see e.g. 15) and a second multipole apparatus (see e.g. 17), the first multipole apparatus configured to receive ions from the ion source (see fig 1, apparatus receives through (or including) 13), and the second multipole apparatus configured to receive ions from the first multipole apparatus (see fig 1), each of the first and second multipole apparatuses comprising two ends (see fig 1); 
	
	at least one power supply (required for intended operation of MS system) configured to provide voltages to electrodes of the ion source, the mass analyzer, the first and second multipole apparatuses (see fig 1) 
	a computer or electronic controller (required for intended operation of system) electrically coupled to the at least one power supply, wherein the computer or electronic controller comprises computer-readable instructions that are operable to cause the at least one power supply to supply voltages to the electrodes of the first and second multipole apparatuses 
	Okumura fails to explicitly disclose one or more ion gates or ion lenses between the first and second multipole apparatuses; the power supply providing voltages to the one or more ion gates or ion lenses; wherein the at least one power supply is configured to provide a first electrical potential well at one of the two ends of the first multipole apparatus; and to cause accumulation of ions generated by the ion source at the first electrical potential well. 
	However, Hoyes teaches a system to enable use of multiple potential well within a multipole system, which enables the ability to separate and measure a wider range of fragment ions with high duty cycle and sensitivity (see Hoyes, e.g. [0166-167,209]), said system comprising one or more ion gates or ion lenses (see fig 8: 4) between the first and second multipole apparatuses (see fig 8); the power supply providing voltages to the one or more ion gates or ion lenses (required for intended operation of system); wherein the at least one power supply is configured to provide a first electrical potential well at one of the two ends of the first multipole apparatus (see axial potential well in 2, [0209], translated left to right); and to cause accumulation of ions generated by the ion source at the first electrical potential well (see same). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of Hoyes with the multipoles of Okumura, because a skilled artisan would have been motivated to look for ways to improve control over the system, including enabling the additional ability to create multiple moving potential wells within each multipole, and to measure a wider range of fragment ions with higher duty cycle and/or sensitivity, in the manner taught by Hoyes. 

	Regarding claim 2, the combined teaching of Okumura and Hoyes teaches the computer- readable instructions that are operable to cause the at least one power supply to supply voltages that cause the transfer of the ions from the location of the first electrical potential well to the second multipole apparatus (see intended operation of system) are further operable such that the duration of the time allotted for completion of the transfer of the ions is also dependent on an internal gas pressure within either the first or the second multipole apparatus (see Okumura, [0009], where the time delay and subsequent windows are based on the higher impact of higher pressures).
	Regarding claim 3, the combined teaching of Okumura and Hoyes teaches wherein the first electrical potential well is disposed at one of the two ends of the first multipole apparatus that is nearest to the second multipole apparatus (see Hoyes, fig 8, right of 2, required to providing moving well, see [0209]), and wherein the at least one power supply is configured to provide a second electrical potential well that is disposed at one of the two ends of the second multipole apparatus that is nearest to the first multipole apparatus (see left of 10, see [0209])
	Regarding claim 4, the combined teaching of Okumura and Hoyes teaches wherein the computer-readable instructions that are operable to cause the at least one power supply to supply voltages that cause the transfer of the ions from the location of the first electrical potential well to the second multipole apparatus (overall control program) are further operable to cause the at least one power supply to supply voltages to the electrodes of the second multipole apparatus that cause the ions to be transferred to and accumulate at the second electrical potential well (see Hoyes, fig 8, required for continuous movement of ions between 2 and 10).

	Regarding claim 8, Okumura teaches a method of mass spectrometry comprising: 
	generating ions comprising a first mass-to-charge ratio (m/z) range and a second m/z range (see different mass ranges during scan operation, e.g. [0108]; also note under the broadest reasonable interpretation of the claims, scan could be over the same mass ranges); 
	transferring the ions comprising the first m/z range to a first multipole apparatus (see e.g. fig 1: 15); 
	accumulating the transferred ions comprising the first m/z range within an electrical potential well 

	commencing transfer of the ions comprising the first m/z range from a location of the electrical potential well to a second multipole apparatus (see e.g. 17) at a time t1’ (starting time, note some timing circuit with some measuring for time required for intended operation of system); 
	terminating the transfer of the ions comprising the first m/z range at a time t1’’, where t1’’ = t1’ + Δt1 (method ends, or new m/z range begins, note different m/z ranges e.g. fig 4); 
	transferring the ions comprising the second m/z range to the first multipole apparatus (see a subsequent or different block of m/z values, see fig 4, 5, 7a, etc); 
	accumulating the transferred ions comprising the second m/z range within the electrical potential well (see same);
	determining a second time duration, Δt2 (see discussion of Δt1 above); 
	commencing transfer of the ions comprising the second m/z range from the location of the electrical potential well to the second multipole apparatus at a time t2’ (see fig 4, at appropriate time); and 
	terminating the transfer of the ions comprising the second m/z range at a time t2’’, where t2’’ = t2’ + Δt2 (method ends, or new m/z range begins, note different m/z ranges e.g. fig 4); 
	wherein Δt2 ≠ Δt1 (e.g. if the first and second m/z ranges are constructively defined as different widths, see fig 4).
	Okumura may fail to explicitly disclose determining a first and second time duration. However, the method requires determination of time delays in a mass spectrometer, and would necessitate determining these time intervals for the intended operation of the system (see e.g. Okumura, fig 4). Inasmuch as the references address mathematical calculations of the same problem, using same parameters, applying a modified mathematical approach without changing the issue being addressed is not sufficient to distinguish over the prior art. The equations themselves are not a patentable subject matter. 
	Okumura fails to explicitly disclose the first electrical potential well is disposed within and at an end of the first multipole apparatus.
	However, Hoyes teaches a system to enable use of multiple potential well within a multipole system, which enables the ability to separate and measure a wider range of fragment ions with high duty cycle and sensitivity (see Hoyes, e.g. [0166-167,209]), said system a first electrical potential well is 

	Regarding claim 10, the combined teaching of Okumura and Hoyes teaches the determinations of the time durations Δt1 and Δt2 are based, in part, on an internal gas pressure within either the first or the second multipole apparatus (see Okumura, e.g. [0025,36], delay of ion and subsequent time window is dependent on pressure, as well as particulars of ions).

	Regarding claim 12, Okumura teaches a method of mass spectrometry comprising: 
	generating ions comprising a first range of ion masses, m, and a second range of ion masses (see different mass ranges during scan operation, e.g. [0108]; also note under the broadest reasonable interpretation of the claims, scan could be over the same mass ranges);
	transferring the ions comprising the first ion mass range to a first multipole apparatus (see e.g. fig 1: 15); 
	accumulating the transferred ions comprising the first ion mass range within an electrical potential well 
	determining a first time duration, Δt1 (time for the ions to complete the scan; note this could be constructively defined as the time it takes for a selected m/z range to traverse, before another m/z range is set to traverse, see e.g. fig 4; note discussion of time durations, [0023]); 
	commencing transfer of the ions comprising the first ion mass range from a location of the electrical potential well to a second multipole apparatus (see e.g. 17) at a time t1’ (starting time, note some timing circuit with some measuring for time required for intended operation of system); 
	terminating the transfer of the ions comprising the first ion mass range at a time, t1’’, where t1’’ = t1’ + Δt1 (method ends, or new m/z range begins, note different m/z ranges e.g. fig 4); 
transferring the ions comprising the second ion mass range to the first multipole apparatus (see a subsequent or different block of m/z values, see fig 4, 5, 7a, etc);
	accumulating the transferred ions comprising the second ion mass range within the electrical potential well (see same);

	commencing transfer of the ions comprising the second ion mass range from the location of the electrical potential well to the second multipole apparatus at a time t2’ (see fig 4, at appropriate time); and 
	terminating the transfer of the ions comprising the second ion mass range at a time, t2’’, where t2’’ = t2’ + Δt2 (method ends, or new m/z range begins, note different m/z ranges e.g. fig 4), 
	wherein Δt2 ≠ Δt1 (e.g. if the first and second m/z ranges are constructively defined as different widths, see fig 4).
	Okumura may fail to explicitly disclose determining a first and second time duration. However, the method requires determination of time delays in a mass spectrometer, and would necessitate determining these time intervals for the intended operation of the system (see e.g. Okumura, fig 4). Inasmuch as the references address mathematical calculations of the same problem, using same parameters, applying a modified mathematical approach without changing the issue being addressed is not sufficient to distinguish over the prior art. The equations themselves are not a patentable subject matter. 
	Okumura fails to explicitly disclose the first electrical potential well is disposed within and at an end of the first multipole apparatus.
	However, Hoyes teaches a system to enable use of multiple potential well within a multipole system, which enables the ability to separate and measure a wider range of fragment ions with high duty cycle and sensitivity (see Hoyes, e.g. [0166-167,209]), said system a first electrical potential well is disposed within and at an end of a first multipole apparatus (see fig 8: at right of 2, [0209]). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of Hoyes with the multipoles of Okumura, because a skilled artisan would have been motivated to look for ways to improve control over the system, including enabling the additional ability to create multiple moving potential wells within each multipole, and to measure a wider range of fragment ions with higher duty cycle and/or sensitivity, in the manner taught by Hoyes. 

	Regarding claim 14, the combined teaching of Okumura and Hoyes teaches the determinations of the time durations Δt1 and Δt2 are based, in part, on an internal gas pressure within either the first or the second multipole apparatus (see Okumura, e.g. [0025,36], delay of ion and subsequent time window is dependent on pressure, as well as particulars of ions).
Regarding claim 16, the combined teaching of Okumura and Hoyes teaches the transfer of the ions comprising the first m/z range and the transfer of the ions comprising the second m/z range from the location of the electrical potential well of the first multipole apparatus to the second multipole apparatus comprise transferring the ions of the first and second m/z ranges to and accumulating the ions of the first and second m/z ranges at an electrical potential well that is disposed at an end, of two ends of the second multipole apparatus, that is nearest to the first multipole apparatus (see Hoyes, fig 8: 10, left side, where ions are accumulated in traveling well at the left end of 10, see e.g. [0209]). 
	Regarding claim 17, the combined teaching of Okumura and Hoyes teaches the transfer of the ions comprising the first ion mass range and the transfer of the ions comprising the second ion mass range from the location of the electrical potential well of the first multipole apparatus to the second multipole apparatus comprise transferring the ions of the first and second ion mass ranges to and accumulating the ions of the first and second ion mass ranges at an electrical potential well that is disposed at an end, of two ends of the second multipole apparatus, that is nearest to the first multipole apparatus (see Hoyes, fig 8: 10, left side, where ions are accumulated in traveling well at the left end of 10, see e.g. [0209]).

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571) 272 – 2293. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 – 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES CHOI/Examiner, Art Unit 2881